DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09-13-2021 have been fully considered but they are not persuasive.
Applicant argues that Nezou fails to disclose “allocating a dedicated resource unit (RU) for
advertising discovery information of the AP to stations not associated with the AP,” as recited in
Applicant’s claim 1 and specifically, broadcasting management frames advertising the SSID,
supported data rates, encryption types, and capability information of an AP operating on a
wireless channel (as taught by Nezou) is not the same as allocating a dedicated RU for
advertising discovery information while also allocating one or more additional RUs for downlink
(DL) transmissions to one or more stations associated with the AP (as recited in claim 1) (Remarks pg. 12, lines 6-20).
The Examiner respectfully disagrees.
The claims in this application (and claim limitations) are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As Detailed in the office Action of 09-13-2021 each limitation of allocating a dedicated RU for advertising discovery information of the AP to stations not associated with the AP is explained and cited as interpreted in the claim: Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU). 
Further the transmission of a multi-user (MU) packet over the dedicated RU and the one or more additional RUs is also detailed: Nezou 1420 of Fig.14 and 15; ¶0569- last sentence- MU Downlink frame 
1420, group AIDs are used, in particular AID=0 (for collecting small frames), 2042 (for multicast) and 2045 (for not-yet-associated stations).  As indicated above, the HE-SIG-B preamble may declare first the RUs for individual stations. 
The applicant further argues that Nezou also fails to disclose or suggest the MU packet including a discovery frame carried on the dedicated RU and containing discovery information intended for the unassociated stations, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations,” as recited in claim.1 (Remarks pg. 12, lines 6-20).
The examiner respectfully disagrees
As cited in the Office Action and given its BRI. a discovery frame is considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15), and the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); receiving, from at least one unassociated station, a response (¶0616 the AP response data frames trigger  UL response RU 1440-C, 1440-D of Fig.15) based on the discovery information contained in the MU packet; and performing an association operation with the at least one unassociated station based on the response (¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19, 21-24, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nezou et al (US 20200092881) .

As to claim 1 Nezou discloses a  method performed by an access point (AP) (Nezou 110 of Fig.1, Fig.8), comprising: allocating a dedicated resource unit (RU) for advertising discovery information of the AP to stations not associated with the AP- dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU); allocating one or more (¶0270- 1st sentence- the AP can directly send multiple data to multiple stations in the RUs,;¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).); transmitting a multi-user (MU) packet over the dedicated RU and the one or more additional RUs (1420 of Fig.14 and 15; ¶0569- last sentence), the MU packet including a discovery frame carried on the dedicated RU and containing discovery information intended for the unassociated stations- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15), the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); receiving, from at least one unassociated station, a response (¶0616 the AP response data frames trigger  UL response RU 1440-C, 1440-D of Fig.15) based on the discovery information contained in the MU packet; and performing an association operation with the at least one unassociated station based on the response (¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).

As to claim 2 Nezou discloses the method of claim 1, wherein the discovery frame is a probe response frame (Nezou ¶0228- 1st sentence- A probe response frame).

As to claim 3 Nezou discloses the method of claim 1, wherein each of the one or more non-discovery-related frames is one of a data frame, a control frame, or a management frame (Nezou ¶0270- 1st sentence- AP can directly send multiple data to multiple stations in the RUs…. sending data in the data field.)

As to claim 4 Nezou discloses the method of claim 1, wherein the dedicated RU is located on a primary 20 MHz channel of the AP (Nezou ¶0045- 1st sentence) 

As to claim 5 Nezou discloses the method of claim 1, wherein the MU packet comprises a high-efficiency (HE) MU physical-layer protocol data unit (PPDU) (Nezou ¶0378-1st sentence- an unassociated non-AP station that receives a MU DL frame (e.g. an HE MU PPDU) containing RUs with the STA-ID equal to 2045:  1420 of Fig.14), the discovery frame comprises a first medium access control (MAC) protocol data unit (MPDU) (¶0570- 1st sentence- group RU with AID=2045 (Probe response frames) is used to convey concatenated MPDU frames), and each of the one or more non-discovery-related frames comprises a respective second MPDU (¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).

As to claim 6 Nezou discloses the method of claim 1, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations (Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations); and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations). 

As to claim 7 Nezou discloses the method of claim 1, wherein the discovery information includes a unique identifier of the AP (¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information ).

As to claim 8 Nezou discloses the method of claim 1, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet(¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 9 Nezou discloses the method of claim 1, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set (¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).

As to claim 11 Nezou discloses a method performed by a station not associated with an access point (AP), comprising: receiving, from the AP, a multi-user (MU) packet over a dedicated RU and one or more additional RUs - dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU), the MU packet including a discovery frame carried on the dedicated RU- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15),  and containing discovery information intended for the ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU; 1420 of Fig.14 and 15; ¶0569);, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); transmitting, to the AP, a response based on the received discovery information (¶0616- 1st sentence- the AP response data frames trigger  UL response RU 1440-D; 1440-D of Fig.15); and associating with the AP based at least in part on the response or the received discovery information(¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).

As to claim 12 Nezou discloses the method of claim 11, wherein the discovery frame is a probe response frame(Nezou ¶0228- 1st sentence- A probe response frame ).

As to claim 13 Nezou discloses the method of claim 11, wherein each of the one or more non-discovery-related frames is one of a data frame, a control frame, or a management frame(Nezou ¶0270- 1st sentence- AP can directly send multiple data to multiple stations in the RUs…. sending data in the data field.).

As to claim 14 Nezou discloses the method of claim 11, wherein the dedicated RU is located on a primary 20 MHz channel of the AP(Nezou ¶0045- 1st sentence).

As to claim 15 Nezou discloses the method of claim 11, wherein the MU packet comprises a high-efficiency (HE) MU physical-layer protocol data unit (PPDU) (Nezou ¶0378-1st sentence- an unassociated non-AP station that receives a MU DL frame (e.g. an HE MU PPDU) containing RUs with the STA-ID equal to 2045:  1420 of Fig.14), the discovery frame comprises a first medium access control (MAC) protocol data unit (MPDU) (¶0570- 1st sentence- group RU with AID=2045 (Probe response frames) is used to convey concatenated MPDU frames), and each of the one or more non-discovery-related frames comprises a respective second MPDU(¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).

As to claim 16 Nezou discloses the method of claim 11, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations); and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations(¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations)..

As to claim 17 Nezou discloses the method of claim 11, wherein the discovery information includes a unique identifier of the AP(¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information )

As to claim 18 Nezou discloses the method of claim 11, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet(¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 19 Nezou discloses the method of claim 11, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set (¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).


As to claim 21 Nezou discloses an access point (AP) comprising: at least one modem (110 of Fig.1, ¶0334, Fig.8); at least one processor communicatively coupled with the at least one modem (¶0335- the PHY layer block 803 …has the task of, modulating on or demodulating from any 20 MHz channel ); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (¶0332), when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising: allocating a dedicated resource unit (RU) for advertising discovery information of the AP to stations not associated with the AP- dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU); allocating one or more additional RUs for downlink (DL) transmissions to one or more stations associated with the AP (¶0270- 1st sentence- the AP can directly send multiple data to multiple stations in the RUs,;¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).); transmitting a multi-user (MU) packet over the dedicated RU and the one or more additional RUs (1420 of Fig.14 and 15; ¶0569- last sentence), the MU packet including a discovery frame carried on the dedicated RU and discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15), the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); receiving, from at least one unassociated station, a response (¶0616 the AP response data frames trigger  UL response RU 1440-D, 1440-D of Fig.15) based on the discovery information contained in the MU packet; and performing an association operation with the at least one unassociated station based on the response (¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).


As to claim 22 Nezou discloses the AP of claim 21, wherein the dedicated RU is located on a primary 20 MHz channel of the AP Nezou ¶0045- 1st sentence).

As to claim 23 Nezou discloses the AP of claim 21, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations) ; and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations)..

As to claim 24 Nezou discloses the AP of claim 21, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet (¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).


As to claim 26 Nezou discloses a wireless communication device comprising(¶0334, Fig.8): at least one modem; at least one processor communicatively coupled with the at least one modem(¶0335- 1st sentence- the PHY layer block 803 …has the task of, modulating on or demodulating from any 20 MHz channel, and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (¶0332), when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising: receiving, from the AP, a multi-user (MU) packet over a dedicated RU and one or more additional RUs - dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU), the MU packet including a discovery frame carried on the dedicated RU- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15),  and containing discovery information intended for the unassociated stations (¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU; 1420 of Fig.14 and 15; ¶0569);, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); transmitting, to the AP, a response based on the received discovery information (¶0616- 1st sentence- the AP response data frames trigger  UL response RU 1440-D; 1440-D of Fig.15); and associating with the AP based at least in part on the response or the received discovery information(¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).

As to claim 27 Nezou discloses the wireless communication device of claim 26, wherein the dedicated RU is located on a primary 20 MHz channel of the AP (Nezou ¶0045- 1st sentence).

As to claim 28 Nezou discloses the wireless communication device of claim 26, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations) ; and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations).

As to claim 29 Nezou discloses the wireless communication device of claim 26, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet (¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 30 Nezou discloses the wireless communication device of claim 26, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set(¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 10, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nezou in view of Kim et al (US 20160165524).

As to claim 10 Nezou discloses the method of claim 1, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on non-preferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence-The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).

As to claim 20 Nezou discloses the method of claim 11, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on nonpreferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence- The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).

As to claim 25 Nezou discloses the AP of claim 21, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on nonpreferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence-The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462